DLD-018                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2517
                                       ___________

                               CHRISTOPHER NGUYEN,
                                            Appellant

                                             v.

    DR. GERALD KASPER; JOSEPH VINANSKY, GRIEVANCE COORDINATOR
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-20-cv-00086)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 28, 2021

                Before: KRAUSE, MATEY and PHIPPS, Circuit Judges

                           (Opinion filed November 22, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Pro se appellant Christopher Nguyen appeals the District Court’s orders

dismissing his complaint as to one defendant and granting summary judgment in favor of

the other. For the reasons discussed below, we will summarily affirm the District Court’s

judgment. See 3d Cir. L.A.R. 27.4(a).

         In this prison-civil rights action, Nguyen challenges the dental care he received at

SCI-Waymart for one of his teeth, “Tooth 30”—and particularly the dentist’s use of a

composite filling. While confined at SCI-Coal Township, Tooth 30 began to hurt, and a

dentist inserted a metal filling.1 After Nguyen was transferred to SCI-Waymart, Tooth 30

again began to hurt. Nguyen says he asked for another metal filling. However, the

dentist—defendant Gerald Kasper—instead used a composite filling. Nguyen claims that

Dr. Kasper said metal fillings were not available because they were more expensive. Dr.

Kasper denies this, and states that composite fillings are actually more expensive than

metal fillings and are used because they are more insulating and require the removal of

less tooth structure.

         Nguyen’s pain did not abate, and Dr. Kasper determined that he had an infection.

Dr. Kasper first prescribed antibiotics and applied a liquid to the tooth, but Nguyen’s pain

and swelling continued to worsen. Dr. Kasper then determined that the infection had

spread and pulled the tooth, which apparently brought an end to Nguyen’s pain.




1
    Before his trouble started with Tooth 30, Nguyen had lost four adult teeth.
                                               2
       In his complaint, Nguyen claimed that Dr. Kasper violated his Eighth Amendment

rights by using a composite filling rather than a metal one. He also claims that defendant

Joseph Vinansky violated his constitutional rights by failing to properly respond to a

grievance he had filed against Dr. Kasper. The District Court dismissed the claim against

Vinansky under 28 U.S.C. § 1915(e)(2)(B)(ii), see ECF No. 7, and then granted summary

judgment in favor of Dr. Kasper, see ECF No. 68. Nguyen appealed.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the dismissal and summary judgment orders. See Blunt v. Lower Merion Sch. Dist., 767

F.3d 247, 265 (3d Cir. 2014) (summary judgment); Allah v. Seiverling, 229 F.3d 220,

223 (3d Cir. 2000) (dismissal). To survive dismissal, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a).

       We agree with the District Court’s analysis of this case. The Court properly

dismissed Nguyen’s claim against Vinansky because an officer’s mishandling of a

grievance does not itself violate a constitutional right, see generally Massey v. Helman,

259 F.3d 641, 647 (7th Cir. 2001), and, in any event, Vinansky was entitled to defer to

Dr. Kasper’s judgment about Nguyen’s care, see Parkell v. Danberg, 833 F.3d 313, 336

(3d Cir. 2016); Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004).
                                                3
       It was also proper for the District Court to grant summary judgment to Dr. Kasper.

Nguyen claims that Dr. Kasper refused to use a metal filling based on cost. Even

accepting this version of events for purposes of summary judgment,2 Dr. Kasper was

entitled to judgment as a matter of law on this record. To sustain such a claim under

§ 1983, Nguyen was required to show that Dr. Kasper displayed “deliberate indifference”

to his needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976). However, this standard “does

not guarantee prisoners the right to be entirely free from the cost considerations that

figure in the medical-care decisions made by most non-prisoners in our society.”

Reynolds v. Wagner, 128 F.3d 166, 175 (3d Cir. 1997). The Constitution will be violated

only when cost considerations “are considered to the exclusion of reasonable medical

judgment about inmate health.” Roe v. Elyea, 631 F.3d 843, 863 (7th Cir. 2011)

(emphasis omitted).

       Here, Dr. Kasper presented evidence that he viewed a composite filling as

medically superior to a metal filling because it is more insulating and requires the

removal of less tooth structure. Nguyen failed to present any evidence, either expert or

otherwise, to show that that judgment “fell below a professional standard of care.”

Pearson v. Prison Health Serv., 850 F.3d 526, 536 (3d Cir. 2017). Dr. Kasper was

therefore entitled to summary judgment. See generally Spruill, 372 F.3d at 235




2
 As noted above, Dr. Kasper claims that the composite filling is more expensive than a
metal filling.
                                           4
(explaining that “mere disagreement as to the proper medical treatment” is insufficient to

state a constitutional violation (quotation marks, alteration omitted)).

       Accordingly, we will summarily affirm the District Court’s judgment.




                                              5